Case 1:20-cr-00224-RBJ Document 13-13 Filed 10/27/20 USDC Colorado Page 1 of 1

 

EES Saar LEER SEE SS a ST EE EE TE
From: Carol Harman <charman1225@gmail.com>

Sent: Wednesday, October 14, 2020 1:38 PM

To: jcdefense@gmail.com

Subject: Your client Kole Milner

To whom this may concern:

lam Kole's grandmother and wish to express my thoughts about him.

He's always been an extra special young man and he's loved very much by his family and friends. I've watched him grow
up thru the years and he came from a good home. Not every child gets a good home but he did with three other
siblings.

Kole is friendly, loving and outgoing. He really cares about people as well as his family. He comes to all family events and
we can count on him to be there. He has friends he likes to share his time with and his loving dog, Harper. He trained
Harper himself and | must say....did a great job.

Kole works at learning new things to enlighten himself and to move forward. He works with his Dad and another
brother in their new family business selling cars. He always likes to share what he thinks about different things in life

and move up in the family business.

| look forward to seeing him get a second chance. We all make mistakes and we learn from them. That's life....a learning
process.

Thank you for your time......Carol and Richard Harman
